DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 5-12, 14, 16, 17, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 7731160 to Terrels et al. (hereinafter “Terrels”).
-From Claim 1: Terrels discloses a railing bracket, comprising:
a cup 20 having a bottom wall 23, a first side wall 24, a second side wall 24 disposed opposite the first side wall, and a notch 26;
wherein the first side wall defines a first countersunk through hole 24a configured to receive a fastener (Col. 5, ll. 49-51);
a cap 60 having a top wall 62, a first and a second lateral wall (left and right sides of 60 in Fig. 25), and a tab 70, wherein the cap has a U-shape; and
wherein the first lateral wall is configured to cover a head of the fastener and the notch is configured to receive the tab (Col. 7, l. 47).
-From Claim 3: Terrels discloses wherein the cup is metal (Col. 8, ll. 44).
-From Claim 5: Terrels discloses wherein the cup 20 further comprises a back wall 22, the back wall defining at least one through hole 22a.
-From Claim 6: Terrels discloses a vertical post 14, wherein the cup 20 is configured to be secured to the vertical post (Fig. 1).
-From Claim 7: Terrels discloses wherein the cup 20 is secured to the vertical post by a post fastener received in the at least one through hole 14 in the back wall (Col. 5, ll. 45-47).
-From Claim 8: Terrels discloses wherein the notch is a first notch and the tab 70 is a first tab, the cap further comprising a second tab 70 and the cup further comprising a second notch configured to receive the second tab.
-From Claim 9: Terrels discloses a railing bracket, comprising:
a cup 20 (Fig. 16) defined by a bottom wall 23, a first side wall 24 (left) and a second side wall 24 (right), the cup being configured to receive an end of a railing member (Col. 5, ll. 24-28);
wherein either the first or the second side wall defines a first through hole 24a, the first through hole configured to receive a fastener to secure the end of the railing member within the cup (Col. 5, ll. 49-51)
wherein the cup defines at least one notch 26;
a cap 60 adapted to cover the cup, the cap having a top wall 62, at least one tab 70, and a pair of lateral walls (left and right sides of 60, Fig. 25) adapted to cover the fastener received by the first through hole, the cap having a U- shape; and
wherein the at least one tab is configured to be received by the at least one notch (Col. 7, l. 47).
-From Claim 10: Terrels discloses wherein the cup 20 further comprises a rear wall 22.
-From Claim 11: Terrels discloses wherein the rear wall further comprises at least one through hole 22a and wherein the fastener is a first fastener and the at least one through hole defined by the rear wall is configured to receive a second fastener.
-From Claim 12: Terrels discloses wherein the cup 2i s secured to a vertical post 14.
-From Claim 14: Terrels discloses wherein the cup is made of metal. (Col. 8, ll. 44).
-From Claim 16: Terrels discloses wherein the fastener is a screw.  (Col. 5, l. 50).
-From Claim 17: Terrels discloses a post for supporting a rail panel, comprising:
a vertical member 14;
a first cup (20, upper, Fig. 1) secured to the vertical member 14;
a second cup (20, lower, Fig. 1) secured to the vertical member 14 and disposed vertically spaced apart from the first cup;
wherein each of the first and second cups comprises (see Fig. 16) a bottom wall 23, a first side wall 24 (left) defining a through hole 24a, a second side wall 24 (right), and a notch 26, the first cup configured to receive an end of a first railing member secured within the first cup by a fastener received through the through hole of the first cup and the second cup configured to receive an end of a second railing member secured within the second cup by a fastener received through the through hole of the second cup;
a first cap 60 adapted to cover the first cup, the first cap having a U-shape, the first cap having a first lateral wall and second lateral wall, the first lateral wall adapted to cover at least a portion of the fastener received by the through hole of the first cup, and a first tab 70, wherein the first tab is configured to be received by the notch of the first cup; and
a second cap 60 adapted to cover the second cup, the second cap having a U-shape, the second cap having a first lateral wall and second lateral wall, the first lateral wall adapted to cover at least a portion of the fastener received by the through hole of the second cup, and a second tab 70, wherein the second tab is configured to be received by the notch of the second cup.
-From Claim 19: Terrels discloses wherein each of the first and second cups further comprises a back wall 22 defining a plurality of through holes 22a.
-From Claim 20: Terrels discloses wherein each of the first and second cups is secured to the post with a plurality of fasteners received through the plurality of through holes 22a. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 13, 15, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terrels.
-From Claims 2 and 13: Terrels does not disclose wherein the cup 20 is sized to receive a rail member having a one-inch square cross section. 
However, modifying Terrels so as to meet such a limitation would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
-From Claims 4 and 15: Terrels does not disclose wherein the cap is metal.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the cap of metal, since metal would serve the needs of the Terrels cap (e.g., robustness, resistance to the elements, etc.) and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
-From Claim 18: Terrels does not disclose wherein at least one of the first or second cups are welded to the post; rather, they are secured by fasteners.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize welding instead of fasteners, since the equivalence of welding and fasteners for their use in the mechanical fabrication art and the selection of any known equivalents to the use of mechanical fasteners would be within the level of ordinary skill in the art.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,220,824; and claims 1-15 of U.S. Patent No. 10,590,656. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the patent claims and the present claims involve, at most, obvious differences such as changes in size, material, etc.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        10/25/2022